Exhibit 10.1

 

DYNAMICS RESEARCH CORPORATION

 

Non-Qualified Stock Option

 

Non-Qualified Stock Option granted by Dynamics Research Corporation, a
Massachusetts corporation (the “Company”), to William Hoover, an employee of the
Company (the “Employee”).

 

1.   Grant of Option. This certificate evidences the grant by the Company on
April 7, 2003 to the Employee of an option to purchase, in whole or in part, on
the terms provided in this certificate, a total of 100,000 shares of common
stock of the Company at $12.14 per share, which is the fair market value of the
shares on the date of grant of this option (the “Option”). It is not intended
that the Option evidenced by this certificate shall be an incentive stock option
as defined in section 422 of the Internal Revenue Code of 1986, as amended from
time-to-time (the “Code”).

 

    The latest time on which this option may be exercised is 5:00 p.m. on April
7, 2013. This option is exercisable in the following installments at or prior to
that time:

 

33,333 shares on and after

 

April 7, 2004

33,333 shares on and after

 

April 7, 2005

33,334 shares on and after

 

April 7, 2006.

 

2.   Exercise of Option. Each election to exercise this Option shall be in
writing, signed by the Employee or Employee’s executor or administrator or the
person or persons to whom this option is transferred by will or the applicable
laws of descent and distribution (the “Legal Representative”), and received by
the Company at its principal office, accompanied by this certificate, and
payment in full as provided in the Plan (defined below). Payment shall be made
in cash or by check (acceptable to the Company in accordance with guidelines
established for this purpose), bank draft or money order payable to the order of
the Company, through the delivery of shares of the Company’s common stock which
have been outstanding for at least six months (unless the Committee expressly
approves a shorter period) and which have a fair market value on the last
business day preceding the date of exercise equal to the exercise price or by
any combination of the permissible forms of payment. In the event that this
Option is exercised by the Employee’s Legal Representative, the Company shall be
under no obligation to deliver shares unless and until the Company is satisfied
as to the authority of the person or persons exercising this Option.

 

3.   Notice of Disposition. The person exercising this Option shall notify the
Company when making any disposition of the shares acquired upon exercise of this
option, whether by sale, gift or otherwise.



--------------------------------------------------------------------------------

 

4.   Agreement to Provide Security. If at the time the Option is exercised the
Board of Directors determines that under applicable law and regulations the
Company could be liable for the withholding of any federal or state tax with
respect to a disposition of any shares acquired upon exercise of this Option,
this Option may not be exercised unless the person exercising this Option gives
such security as the Board of Directors deems adequate to meet the potential
liability of the Company for the withholding of tax and agrees to augment such
security from time-to-time in any amount reasonably determined by the Board of
Directors to be necessary to preserve the adequacy of such security.

 

5.   Non-Tranferability of Option. This Option is not transferable by the
Employee otherwise than by will or the laws of descent and distribution, and is
exercisable during the Employee’s lifetime only by the Employee.

 

6.   Terms and Conditions of the Option. This Option is not issued pursuant to
the Company’s 2000 Incentive Plan (the “Plan”). Notwithstanding the foregoing,
this Option shall be subject to identical terms and conditions as those
contained in the Plan that are applicable to Non-Qualified Stock Options. A copy
of the Plan is furnished to the Employee with this Option for the purpose of
disclosing such applicable terms and conditions.

 

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

Dynamics Research Corporation

By:

 

/s/ James P. Regan

   

--------------------------------------------------------------------------------

Title:

 

Chairman and Chief Executive Officer

Date:

 

April 18, 2003

 

Accepted:

 

/s/ William Hoover

--------------------------------------------------------------------------------

   

Date: April 21, 2003